
	
		I
		111th CONGRESS
		2d Session
		H. R. 6520
		IN THE HOUSE OF REPRESENTATIVES
		
			December 14, 2010
			Mr. Patrick J. Murphy of
			 Pennsylvania (for himself and Mr.
			 Hoyer) introduced the following bill; which was referred to the
			 Committee on Armed
			 Services
		
		A BILL
		To provide for the repeal of the Department of Defense
		  policy concerning homosexuality in the Armed Forces known as Don’t Ask,
		  Don’t Tell.
	
	
		1.Short titleThis Act may be cited as the
			 Don’t Ask, Don’t Tell Repeal Act of
			 2010.
		2.Department of
			 Defense policy concerning homosexuality in the Armed Forces
			(a)Comprehensive
			 Review on the Implementation of a Repeal of 10 U.S.C. 654
				(1)In
			 generalOn March 2, 2010, the
			 Secretary of Defense issued a memorandum directing the Comprehensive Review on
			 the Implementation of a Repeal of 10 U.S.C. 654 (section 654 of title 10,
			 United States Code).
				(2)Objectives and
			 scope of reviewThe Terms of
			 Reference accompanying the Secretary’s memorandum established the following
			 objectives and scope of the ordered review:
					(A)Determine any
			 impacts to military readiness, military effectiveness and unit cohesion,
			 recruiting/retention, and family readiness that may result from repeal of the
			 law and recommend any actions that should be taken in light of such
			 impacts.
					(B)Determine
			 leadership, guidance, and training on standards of conduct and new
			 policies.
					(C)Determine
			 appropriate changes to existing policies and regulations, including but not
			 limited to issues regarding personnel management, leadership and training,
			 facilities, investigations, and benefits.
					(D)Recommend
			 appropriate changes (if any) to the Uniform Code of Military Justice.
					(E)Monitor and
			 evaluate existing legislative proposals to repeal 10 U.S.C. 654 and proposals
			 that may be introduced in the Congress during the period of the review.
					(F)Assure appropriate
			 ways to monitor the workforce climate and military effectiveness that support
			 successful follow-through on implementation.
					(G)Evaluate the
			 issues raised in ongoing litigation involving 10 U.S.C. 654.
					(b)Effective
			 dateThe amendments made by
			 subsection (f) shall take effect 60 days after the date on which the last of
			 the following occurs:
				(1)The Secretary of Defense has received the
			 report required by the memorandum of the Secretary referred to in subsection
			 (a).
				(2)The President
			 transmits to the congressional defense committees a written certification,
			 signed by the President, the Secretary of Defense, and the Chairman of the
			 Joint Chiefs of Staff, stating each of the following:
					(A)That the President, the Secretary of
			 Defense, and the Chairman of the Joint Chiefs of Staff have considered the
			 recommendations contained in the report and the report’s proposed plan of
			 action.
					(B)That the
			 Department of Defense has prepared the necessary policies and regulations to
			 exercise the discretion provided by the amendments made by subsection
			 (f).
					(C)That the implementation of necessary
			 policies and regulations pursuant to the discretion provided by the amendments
			 made by subsection (f) is consistent with the standards of military readiness,
			 military effectiveness, unit cohesion, and recruiting and retention of the
			 Armed Forces.
					(c)No immediate
			 effect on current policySection 654 of title 10, United States
			 Code, shall remain in effect until such time that all of the requirements and
			 certifications required by subsection (b) are met. If these requirements and
			 certifications are not met, section 654 of title 10, United States Code, shall
			 remain in effect.
			(d)BenefitsNothing in this section, or the amendments
			 made by this section, shall be construed to require the furnishing of benefits
			 in violation of section 7 of title 1, United States Code (relating to the
			 definitions of marriage and spouse and referred to as
			 the Defense of Marriage Act).
			(e)No private cause
			 of actionNothing in this section, or the amendments made by this
			 section, shall be construed to create a private cause of action.
			(f)Treatment of
			 1993 policy
				(1)Title
			 10Upon the effective date
			 established by subsection (b), chapter 37 of title 10, United States Code, is
			 amended—
					(A)by striking
			 section 654; and
					(B)in the table of sections at the beginning
			 of such chapter, by striking the item relating to section 654.
					(2)Conforming
			 amendmentUpon the effective
			 date established by subsection (b), section 571 of the National Defense
			 Authorization Act for Fiscal Year 1994 (10 U.S.C. 654 note) is amended by
			 striking subsections (b), (c), and (d).
				
